Exhibit 10.2
TIME WARNER ENTERTAINMENT COMPANY, L.P.
One Time Warner Center
North Tower
New York, New York 10019
August 5, 2008
Mr. Robert D. Marcus
Senior Executive Vice President &
Chief Financial Officer
Time Warner Cable Inc.
One Time Warner Center
17th Floor, North Tower
New York, NY 10019
     RE:      Clarification of Employment Agreement
Dear Rob:
          This letter serves to confirm our mutual understanding about how your
August 15, 2005 employment agreement will affect your equity awards in
connection with the planned separation (the “Separation”) of Time Warner Cable
Inc. (“TWC”) from Time Warner Inc. (“Time Warner”). If you agree with this
description, please sign and return a copy of this letter to TWC. These
clarifications will be a part of your employment agreement effective on
August 5, 2008.
     1. Under your employment agreement, the Separation will not have an impact
on the vesting or term of your TWC equity awards, nor will the Separation result
in any special treatment of your awards under the TWC LTIP. Accordingly, the
Separation will not accelerate the vesting of any of your TWC equity awards, nor
will the term of those awards be shortened on account of the Separation.
     2. Upon a termination without cause, unless you are then eligible for
retirement, all of your vested TWC and Time Warner stock options, and not just
those that vest as a result of such termination, will remain exercisable for
three years after you cease to be treated as an employee of the Company (but not
beyond the original term of the options). This same treatment applies if you
terminate your employment in connection with a “Material Breach” by the Company
of your employment agreement.
     3. The reference in section 7.5 of your employment agreement to the phrase
“left the payroll” will be understood as “ceased to be treated as an employee.”

 



--------------------------------------------------------------------------------



 



            Sincerely,
      /s/ Marc Lawrence-Apfelbaum       Marc Lawrence-Apfelbaum,      Executive
Vice President,
General Counsel & Secretary     

Agreed and Accepted:
ROBERT MARCUS
/s/ Robert D. Marcus      
Date: August 5, 2008

 